Citation Nr: 1523374	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  08-29 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 27, 2010 and in excess of 70 percent thereafter.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and His Mother



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD and assigned a 30 percent disability rating.  A subsequent rating decision in August 2012 granted an increased disability rating of 70 percent, effective June 27, 2012.  The Veteran has continued his appeal as to both issues.

In December 2008, the Veteran appeared at a hearing at the RO before a Decision Review Officer.  A transcript of that hearing is included in the claims file.  In January 2012, the Veteran appeared at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is also in the claims file.

This case was previously before the Board in March 2012, when it was remanded to provide the Veteran an additional VA examination.  That examination having been completed in June 2012, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. Prior to January 25, 2009, the Veteran's PTSD with depression was manifested by occupational and social impairment with occasional decreases in work efficiency and due to symptoms such as chronic sleep impairment, depressed mood, and panic attacks.

2. As of January 25, 2009, the Veteran's PTSD with depression has been manifested by occupational and social impairment with deficiencies in most areas including work, family, mood, judgment, and thinking, with symptoms including suicidal ideation, chronic sleep impairment, near continuous depression affecting the ability to function independently, and difficulty in adapting to stressful situations.  At no time has the Veteran manifested total occupational and social impairment as a result of his PTSD with depression.

3. Prior to January 25, 2009, the Veteran's service-connected disabilities of PTSD with depression, bilateral hearing loss, and tinnitus, did not render him unable to obtain and maintain reasonably gainful employment.

4. As of January 25, 2009, the Veteran's service-connected disabilities, specifically PTSD with depression, rendered him unable to obtain and maintain reasonably gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent for PTSD with depression were not met prior to January 25, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

2. As of January 25, 2009, the criteria for a disability rating of 70 percent, and no higher, for PTSD with depression were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

3. The criteria for entitlement to TDIU were met as of January 10, 2012, and not before.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.41, 4.3, 4.16 (a)(2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In February 2006, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in November 2007, January 2009, June 2010, and June 2012.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, staged ratings were assigned by the RO and the Board has continued the staged ratings, with adjustments to the specific stages as set forth below.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is assigned a 30 percent rating. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is assigned a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is assigned a 70 percent rating.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is assigned a 100 percent rating.  38 C.F.R. § 4.130. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM IV), page 32).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates the examiner's assessment of moderate symptoms (e.g., a flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record.

Facts and Analysis

The Veteran's VA treatment records show a long history of depression and symptoms related to PTSD such as: hyperstartle reflex, hypervigilance, flashbacks, nightmares, isolation, difficulty with authority, irritability, insomnia, and relationship problems.  The record also shows that the Veteran suffered a brain aneurysm in the mid-1990s which has resulted in short-term memory loss and some difficulty concentrating.  Providers have been able to distinguish the symptoms related to the aneurysm and subsequent surgery from those caused by PTSD.  The Veteran also has a history of substance abuse, including alcohol, methamphetamine, and cannabis.  Providers have likewise distinguished the residuals of substance abuse from those of PTSD and have specifically indicated that they found no basis to relate the substance abuse problems to the PTSD.

The Veteran was provided a VA examination in November 2007 where the examiner noted the specific effects relative to his PTSD.  His symptoms at the time include recurrent nightmares about once every 2 weeks, aversion to crowds, difficulty getting along with people, anxiety, depression, social isolation, anxiety, panic attacks, depression, insomnia, reduced appetite, anhedonia, and occasional compulsive behavior of straightening things.  He had issues with racing thoughts, anger control, and distrust.  The examiner diagnosed Major Depressive Disorder in addition to PTSD and assigned a GAF score of 45-50.

At both the DRO hearing and the Board hearing, the Veteran and his mother provided testimony about his tendency to be depressed and to isolate himself from everyone, including his family.  The Veteran again described his issues with getting along with other people and how that interfered with his ability to work, as well as his chronic sleep problems.  During the Board hearing in January 2012, he reported hearing voices "all the time," as if someone were calling his name, even though no one was there.

At the VA examination in January 2009, the Veteran reported and the examiner noted that his symptoms appeared to be the same as at the prior VA examination.  On mental status examination, the Veteran exhibited poor hygiene, poor social skills, a depressed mood, and poor judgment.  He reported the same symptoms of anxiety, nightmares, panic attacks, depression, anhedonia, reduced appetite, fatigue, feelings of guilt, and sleep disturbances.  He also reported passing suicidal thoughts.  The examiner stated that the Veteran's severe social and occupational problems were the result of his aneurysm, his substance abuse, and his maladaptive personality features.  It was the examiner's opinion that the Veteran's PTSD only contributed mildly to his overall disability picture.  The examiner assigned an overall GAF score of 45-50, but noted the GAF score for PTSD only was 65.

VA treatment records show that the Veteran reported increasing suicidal ideology beginning in October 2009, stating that the thoughts had been worse the previous few weeks but had been present more than six months.  The June 2010 VA examination noted the same symptoms as the previous VA examinations with little change in frequency or severity.  The GAF score assigned during treatment and at the June 2010 VA examination was 45.

At the June 2012 VA examination the examiner described the Veteran's disability picture as one of occupational and social impairment which resulted in reduced reliability and productivity.  The examiner noted that the Veteran had reported that he had been hearing voices since before he suffered his aneurysm, but that they were first noted in VA treatment records only recently and he had told his psychiatrist that the symptoms had begun within the last year.  The examiner noted the same symptoms as the previous examinations, as well as impaired abstract thinking, difficulty adapting to stressful circumstances, and difficulty understanding complex commands.  The examiner stated that the Veteran's PTSD accounted for only one-third of his total disability and did not appear to have appreciably worsened since the last examination.  The other two-thirds of the Veteran's disability were attributed respectively to depression, which was at least partially secondary to his PTSD, and to cognitive deficits resulting from the brain aneurysm.

After reviewing all of the evidence set forth above, the Board finds that the gradual worsening of the Veteran's disability picture due to his PTSD with depression is appropriate for staged ratings, such as those already assigned, but that the assigned ratings and effective dates should be adjusted.  Specifically, the Veteran's disability picture was largely consistent throughout the entire appeals period, albeit with the addition over time of specific symptoms which reflected deterioration in the Veteran's social and occupational functioning.

Prior to January 25, 2009, the Veteran's PTSD with depression was manifested by symptoms which resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with normal conversation, behaviour, and self-care and generally satisfactory functioning.  At the time of the January 2009 VA examination, however, the VA examiner specifically noted that the Veteran had poor social skills, poor judgment, and poor hygiene.  Indeed, the examination report indicated that the Veteran's clothing was dirty and dishevelled and that he had a strong body odor.  The dishevelled clothing, but not the body odor, was noted at subsequent evaluations.  In addition, at that examination he reported having occasional suicidal thoughts; some months later he reported the same to his treating provider and noted that the symptoms were increasing.  

In light of these changes in the Veteran's overall mental health picture, the Board finds that it is one consistent with occupational and social impairment with deficiencies in most areas as shown by suicidal ideation, near-continuous depression affecting the ability to function independently and effectively, unprovoked irritability, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Entitlement to a 70 percent disability rating for PTSD with depression is established as of January 25, 2009.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The record does not show that the Veteran's disability picture has ever been one of total occupational and social impairment, however.  While the Veteran has a tendency to isolate himself, he does maintain a relationship with his mother, and attends appointments at the VA.  He has never demonstrated severe impairment of thought processes or delusions, and has not shown severe loss of memory, such as inability to recall his own name or those of family members.  The memory problems he has demonstrated are limited to short term memory and have been specifically attributed by providers and the Veteran to the effects of his brain aneurysm.  The Veteran's suicidal thoughts have been passing ones, without an intent or plan, and he has never been considered a threat to others or a persistent threat to himself.  While he has reported hearing voices calling his name, he has not reported any command hallucinations or delusions and has an understanding that the voices are not real.  His behaviour is largely appropriate and he is capable of performing the activities of daily living.  As such, the Veteran is not shown to have met the criteria for a 100 percent disability rating for PTSD with depression at any point during the appeals period.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology relative to his PTSD during each of the distinct rating periods.  Notably, the Veteran's specific symptoms are congruent with those listed in the criteria and in the DSM and the GAF scores as set out in the regulations of the Rating Schedule.  As such, the assigned schedular ratings are adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purposes of one 60 percent or one 40 percent disability in combination, multiple injuries incurred in action will be considered as one disability.  Id.

The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages for service-connected disabilities are met under 38 C.F.R. § 4.16(a) and such service-connected disabilities render the Veteran unemployable.  38 C.F.R. § 4.16(a). 

The Veteran has reported that he has been unemployed since 1996 and has been in receipt of Social Security Disability Insurance benefits since that time as a result of brain aneurysm.  The question before the Board is whether the Veteran's service-connected disabilities are sufficient to warrant a TDIU rating, irrespective of his non-service-connected disabilities, and whether his service-connected disabilities render him unemployable.  Notably, the ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2015); see also Moore v. Nicholson, 21 Vet.App. 211, 218 (2007) (The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

In this instance, the Veteran's compensable service-connected disabilities are PTSD, bilateral hearing loss, and tinnitus.  Incorporating the Board's determinations herein, the ratings assigned are 30 percent for PTSD as of October 14, 2005 and 70 percent as of January 25, 2009.  Bilateral hearing loss ratings were 30 percent as of June 27, 2012, and 40 percent as of April 24, 2013; tinnitus has been rated as 10 percent disabling since December 17, 2008.  Combined disability ratings, again incorporating the Board's determinations herein, would be 30 percent as of October 14, 2005, 40 percent as of December 17, 2008, 70 percent as of January 25, 2009, and 80 percent as of June 27, 2012.  Inasmuch as all of the Veteran's compensable disabilities were incurred in action in the Vietnam War, they are considered a single disability and the schedular criteria for TDIU were therefore met as of January 25, 2009.

The Veteran's educational and employment history was recited at the January 2009 VA examination.  He has a 10th grade education and attended vocational school for employment in welding and servicing heating and air-conditioning units.  After returning from Vietnam the Veteran did not work at all for three years, prior to attending vocational school.  He then worked for multiple different valve companies, servicing industrial valves and had eight or ten jobs until his divorce.  He then moved to Louisiana and worked there, before returning to Texas.  He reported that his main problem on the job was getting along with people, because of anger problems and hypervigilance.  He was fired at least twice for fighting and at least once for a DWI charge.  

The June 2012 VA general medical examination yielded an opinion that the Veteran's general medical conditions (other than hearing loss and PTSD) did not have any significant adverse impact on his functional capacity in the occupational environment, and did not render him incapable of maintaining substantially gainful employment.  The June 2012 audiology examination yielded an opinion that the Veteran's hearing loss alone would not significantly affect his ability to work if he had "amplification and reasonable accommodations as specified in the Americans with Disabilities Act."  Specifically, the examiner stated that employment would be more than feasible in "a loosely supervised situation."

The June 2012 VA psychiatric examination yielded an opinion that the Veteran's PTSD alone would not render him incapable of gainful employment, although it "would probably limit him to positions that did not involve extensive involvement with other people."

In considering all of the evidence recited above with regard to the Veteran's worsening symptoms of PTSD and depression, as well as his limited educational and employment background, and the opinions of the VA examiners, the Board finds that the Veteran is at least as likely as not unable to obtain and maintain reasonably gainful employment as a result of his service-connected disabilities.  The Board notes that the VA examiners all gave opinions to the contrary, but also notes that they did not include in their analyses the Veteran's educational and employment background or the combined effects of hearing loss and PTSD, or even that of depression, which is acknowledged as secondary to PTSD.  Whereas all factors were not considered in rendering the negative opinions, their probative value is correspondingly reduced.

The Board observes that the Veteran has been unemployed and receiving Social Security benefits since 1996 for a non-service-connected disability resulting in cognitive impairment.  The record shows that the effects of this disability have been stable over time, consisting of difficulty with comprehension, short term memory loss, and abstract thinking.  The record also shows, as discussed above, that the effects of his PTSD and the related depression have worsened over time, resulting in more severe occupational and social impairment.  Under the law, only the effects of the service-connected disability may be considered in determining whether the criteria for TDIU have been met.

The Board finds that the Veteran's service-connected disability picture was first shown to have met the criteria for TDIU at the time at which the Veteran's PTSD and depression resulted in an occupational and social impairment with deficiencies in most areas, or January 25, 2009.  Prior to that date, the only other service-connected disabling factor in addition to PTSD and depression was tinnitus, which has not been shown to result in functional impairment of the ability to work.

Consideration of an extraschedular award of TDIU under 38 C.F.R. § 4.16(b) is not warranted here because the primary factor affecting the Veteran's ability to maintain gainful employment prior to the worsening of his PTSD was his non-service-connected disability.

ORDER

Entitlement to a disability rating higher than 30 percent for PTSD prior to January 25, 2009, is denied.

Entitlement to a disability rating of 70 percent for PTSD, and no higher, is granted as of January 25, 2009, 

Entitlement to TDIU is granted as of January 25, 2009.



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


